Title: To Benjamin Franklin from William Alexander, 20 July 1776
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
Lon[don 20 Ju]ly 1776
I consider it as one of the great misfortunes of the times in which we live, that we are deprived of the pleasure of hearing from you. I need hardly say that you have the wishes of all Good Men for your welfare, and That you may be the happy Instrument of Restoring the public tranquility on a permanent basis for the General Good of Mankind, And for the Benefit of our Country. This Goes by Monsr. de Cauveroz a French Gentleman a Great Traveller who having visited many Countries in Europe, is desirous of seeing and knowing Men, and a Country that is now the Object of Attention in Europe and promises to furnish Matter for future History.
As Monsr. de Cauveroz is Entirely disengaged and a Batchelor He may perhaps wish to pass his remaining days in that state of tranquility which is only to be found in a free Country. I doubt not in this Case but you will give Him your best assistance in procuring a Proper setlement. His own merit will I doubt not Soon procure Him that Esteem and Confidence, which He enjoys with those who know Him. Your Nephew and all your Friends are well, as is my litle Family. I am ever with the most Sincere Esteem [Dear] Sir your most obedient humble Servant
William Alexander
 
Addressed: To / Benjamin Franklin Esqr / Philadelphia / favour of / Mon de Cauveroz / QDC
Endorsed: Mr Alexander
Notations: Lett. from W Alexander London July 20. 1776. / Alexander William. July 20. 1776
